Citation Nr: 0024448	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  94-36 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as a paranoid 
personality.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
1993 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C., denying the veteran's claims 
to reopen for entitlement to service connection for 
peripheral neuropathy and for an acquired psychiatric 
disorder, claimed as a paranoid personality, on the basis 
that new and material evidence had not been presented.  By 
its decision of January 13, 1983, the Board had denied 
entitlement of the veteran to service connection for 
peripheral neuropathy with sensory loss in the left radial 
nerve distribution and for a psychiatric disorder, classified 
as a paranoid personality.

During the course of a hearing held before the Board in 
Washington, D.C., in May 2000, the veteran initially raised 
the issue of his entitlement to service connection for 
calluses.  Inasmuch as that issue has not been developed or 
certified for the Board's review at this time, it is not 
herein addressed.  Rather, it is referred to the RO for 
appropriate consideration.


REMAND

In the context of the claims to reopen now before the Board, 
it is evident that the RO most recently considered the claims 
in question in a supplemental statement of the case in 
December 1998.  Therein, reference was made to the then-
controlling authority set forth in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) (evidence was deemed "material" when 
there was a reasonable possibility that the additional 
evidence presented, when viewed in the context of all the 
evidence, both new and old, would change the outcome of the 
claim.)

In the case of Elkins v. West, 12 Vet. App. 209 (19991) (en 
banc), the United States Court of Appeals for Veterans Claims 
held that the two-step process set forth in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for the reopening of 
claims had become a three-step process under the Federal 
Circuit's holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  [In Hodge, the Federal Circuit rejected the test for 
determining the materiality of evidence originally set forth 
in Colvin in favor of the test outlined in 3.156(a); that is, 
whether the newly presented evidence is so significant that 
it must be considered in order to decide fairly the claim.]

The three-step process for review of finally adjudicated 
claims enumerated in Elkins is as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

In this instance, however, the RO has not to date been 
afforded the opportunity of initially adjudicating this 
matter under the legal framework cited above.  For that 
reason, a remand is deemed to be advisable in order to avoid 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Additionally, it is noted that further development of the 
veteran is sought by and on behalf of the veteran, as 
reflected by testimony received at the May 2000 hearing 
before the Board, including obtaining service medical records 
of the veteran, as well as records of treatment compiled by 
VA from the time of the veteran's discharge from service 
until the present and certain treatment records compiled by 
non-VA medical professionals.  In this regard, it is noted 
that no duty to assist arises until such time as it is 
determined that new and material evidence has been presented 
to reopen the claim and, further, that the claim is well 
grounded.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  While obtaining service medical records and VA-
generated documents may fall outside of the VA's duty-to-
assist obligation, see Veterans Benefit Administration Letter 
20-99-60 issued by the VA's Under Secretary for Benefits on 
August 30, 1999, and Bell v. Derwinski, 2 Vet. App. 271 
(1992), multiple efforts are shown to have been made to 
obtain any and all service medical records and in-service 
data from secondary sources, such as morning reports or 
records compiled by the U. S. Surgeon General.  Good-faith 
efforts have likewise been made to secure all available VA 
treatment records, including those allegedly prepared at the 
VA Medical Center in Cleveland, Ohio.  In view of the 
foregoing, no further evidentiary development by the VA is 
judged to be in order at this time.

However, the Department of Veterans Affairs Adjudication 
Procedure Manual provides that alternate sources of evidence 
may be utilized in fire-related cases.  A non-exhaustive list 
of documents follows which may be substituted for service 
medical records in this case:  statements from service 
medical personnel, "buddy" certificates or affidavits, 
state or local accident and police reports, employment 
physical examinations, medical evidence from hospitals, 
clinics and private physicians by which or by whom a veteran 
may have been treated, especially soon after discharge, 
letters written during service, photographs taken during 
service, pharmacy prescription records and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, Paragraph 4.25 (c) and 4.29 (b) (October 6, 
1993) previously numbered as 4.06 and 4.07.  The veteran 
should be advised by the RO that he may submit such evidence.

In order to facilitate the RO's consideration of the 
veteran's claims to reopen under Hodge and Elkins, both 
supra, this matter is REMANDED to the RO for the following 
actions:

1.  The RO should advise the veteran in 
writing of this right to submit any 
additional evidence and/or argument in 
support of his claims to reopen for 
entitlement to service connection for 
peripheral neuropathy and for an acquired 
psychiatric disorder, claimed as a 
paranoid personality.  In particular, he 
should be advised that he can submit 
alternate evidence to support his 
contention that service connection is 
warranted for the disabilities at issue.  
This evidence may take the following 
forms.  However, the appellant may submit 
any other evidence he finds appropriate:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  In reference 
to the statement from Dr. Glover, the 
veteran is advised that any underlying 
medical records from this physician may 
be submitted.

2.  Thereafter, the RO should 
readjudicate the veteran's claims to 
reopen for entitlement to service 
connection for peripheral neuropathy and 
for an acquired psychiatric disorder, 
claimed as a paranoid personality, based 
on the holdings in Hodge and Elkins, 
supra, and the governing statutes and 
regulations, as well as all the pertinent 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran is advised of his right to submit additional 
evidence and argument in support of the issues remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the veteran until he is so informed.

The law requires full compliance with all directives of this 
remand action.  See Stegall v. West, 11 Vet. App. 268 (1998).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

